Citation Nr: 0837384	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-12 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960 and from December 1960 to March 1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
2004 (PTSD) and July 2006 (TDIU) issued by the RO.  

The November 2004 decision granted service connection for 
PTSD, and assigned a 10 percent disability rating, effective 
on November 13, 2003.  A February 2006 RO rating decision 
increased the rating to 30 percent, also on November 13, 
2003.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

As the veteran has essentially perfected an appeal to the 
initial rating assigned following the grant of service 
connection for PTSD the Board has characterized this issue in 
accordance with the decision of the Court in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of compensation.  




FINDING OF FACT

Since November 13, 2003, the service-connected PTSD is shown 
to be manifested by a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

Beginning on November 11, 2003, the criteria for the 
assignment of 50 percent rating for the service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code (Code) 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  

Consequently, there is no need to discuss whether VA met the 
increased duty to notify standard as enunciated in Vazquez-
Flores in claims of entitlement to a higher initial rating 
nor is there a need to remand initial rating claims for 
remedial notice pursuant to Vazquez-Flores.  

With respect to the claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  

VA notified the veteran in May 2006 of the information and 
evidence needed to substantiate and complete the claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  

VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  The 
record shows that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.   

There is not a scintilla of evidence of any VA error in 
notifying or assisting prejudices the appellant or reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  


Factual Background

The veteran essentially contends that the severity of his 
PTSD symptoms warrant the assignment of a higher rating.  He 
also claims that a total disability evaluation based on 
individual unemployability due to service-connected disorders 
benefits should be awarded as he last worked in 1999.  See VA 
Form 21-8940, received in April 2006.  

In October 2003, the veteran was seen by a private physician.  
The veteran reported that he was retired.  He complained of 
having a slightly anxious mood.  He also complained of having 
intrusive thoughts, avoidance of conversations about his 
military service, detachment from others, irritability, some 
memory problems, hypervigilance, and exaggerated startle 
response.  

The veteran's affect was noted to be essentially full range, 
and his thought process was linear.  He denied both 
hallucinations and delusions.  He also denied suicidal or 
homicidal ideation.  Cognition was grossly intact, and his 
judgment and insight were good.  

The examiner commented that the veteran was moderately 
comprised in his ability to sustain social relationships.  He 
was also noted to be moderately comprised in his ability to 
sustain work relationships.  The examiner added that, 
therefore, "I consider him disabled and unemployable."  A 
global assessment of functioning (GAF) score of 45 was 
assigned.  

Also of record is an essentially duplicate letter, describing 
his October 2003 psychiatric evaluation of the veteran.  On 
this letter, a GAF score of 40 was provided.  

In March 2004, the veteran was afforded a VA examination.  
The examiner reviewed the claims folder, and acknowledged the 
diagnosis of PTSD and GAF score of 40 provided in October 
2003.  The veteran reported to the examination in neat 
clothing, and displayed good grooming and personal hygiene.  

The veteran's eye contact, mannerisms, and facial expressions 
were all normal.  His mood was described as depressed with 
irritable affect.  The veteran was noted to have retired in 
September 1999; the veteran added that his "nerves" had no 
affect on his employment while he was working, but have 
become worse since he retired.  

On examination, the veteran was noted to be alert and well 
oriented, with normal speech.  No impairment of thought 
processes or communication was evident.  His cognition was 
grossly intact.  The examiner also noted no disturbance in 
memory.  Some concentration disturbances were noted.  

The veteran was experiencing social isolation.  He denied 
panic attacks or hallucinations/delusions.  He complained of 
nightmares and intrusive thoughts pertaining to the current 
war.  He also complained of difficulty sleeping, as well as 
being irritable and prone to angry outbursts.  No suicidal or 
homicidal ideations were reported.  PTSD was diagnosed; a GAF 
score of 55 was included.  

Additional private psychiatric-based treatment records are on 
file.  A May 2005 letter shows that the veteran, following 
being examined earlier in May, was diagnosed at that time 
with PTSD and dysthymic disorder.  A GAF score of 40 was 
provided.  

The veteran complained of twice weekly nightmares, and waking 
to panic attacks lasting two minutes.  He reported having 
panic attacks 3 to 4 times a week, lasting 10 to 15 minutes.  
He also complained of intrusive thoughts and startle 
response.  He only socialized with his family, and his recent 
memory was described as severely impaired.  He also 
complained of hallucinations and illusions when no one was 
around.  

The examiner opined that the veteran was moderately comprised 
in his ability to sustain social relationships, but unable to 
sustain work relationships.  He added that the veteran was 
"totally disabled and unemployable."  

The veteran underwent a VA fee-basis psychiatric examination 
in December 2005.  An addendum report shows that the 
veteran's medical records were reviewed after the examination 
was conducted.  

The veteran complained of having recurrent intrusive thoughts 
relating to military experiences.  He avoided people who 
aroused recollections, such as Asian people.  He complained 
of having difficulty sleeping and concentrating.  The report 
noted that the veteran had a Master's degree in education and 
counseling.  He claimed to have last worked as an electronic 
mechanic in 1999.  

On examination, the veteran showed contact with reality, with 
average impulse control.  Speech was essentially normal.  No 
evidence of auditory hallucinations were demonstrated; a 
history of visual flashbacks was reported.  No suicidal or 
homicidal ideation was present.  

The veteran's affect was depressed, suspicious, anxious and 
appropriate to content.  He was alert and oriented times 
four.  Memory was immediate.  PTSD, described as severe, was 
diagnosed.  A GAF score of 45 was supplied.  

An undated addendum to the VA fee-basis examination report 
shows that the examiner opined that the veteran was mentally 
capable of performing activities of daily living, and able to 
establish and maintain effective work and social 
relationships.  It was noted that the veteran had difficulty 
in understanding complex commands, but he posed no threat to 
either himself or others.  

A review of the veteran's TDIU claim received in April 2006 
(VA Form 21-8940), shows that he claimed to have last worked 
in 1999 as an electrical mechanic.  He also noted that, as to 
his educational background, he had completed two years of 
college.  

Additional private medical records on file, dated from 2003 
to 2006, show that in the course of December 2003 and 
February and December 2004 mental status examinations the 
veteran exhibited normal speech, almost full affect, linear 
thought process, no hallucinations or delusions, no suicidal 
or homicidal ideation, grossly intact cognition, and fair to 
good judgment and insight.  

In May 2005, the veteran complained of nightmares and panic 
attacks, exaggerated startle response, intrusive thoughts and 
memory problems.  He denied hypervigilance.  He mentioned 
that he socialized with family.  A GAF of 40 was supplied.  A 
GAF of 50 was supplied in the course of July 2005 assessment, 
a GAF of 60 was noted in the course of an assessment 
completed in September 2005, and a GAF of 65 was reported in 
the course of a November 2005 assessment.  

In January 2006, a GAF score of 65 was supplied, and the 
veteran denied panic attacks, trouble sleeping, and 
hypervigilance and exaggerated startle response.  He did 
complain of intrusive thoughts, and added that he socialized 
with friends and family.  A May 2006 private medical record 
included a GAF score of 65.  

A review of a July 2006 VA Form 21-4192, shows that the 
veteran voluntarily retired in October 1999.  


Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  

The global assessment of functioning score reflects the level 
of psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  

A total compensation rating based on individual 
unemployability (TDIU) is assigned when service-connected 
disabilities result in such impairment of mind or body that 
the average person is so disabled that he is precluded from 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15.

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may nevertheless be 
assigned where the schedular rating for the service-connected 
disability is less than 100 percent when it is found that the 
service-connected disabilities alone are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  

A TDIU may not be assigned if unemployability is a product of 
advanced age, or of other nonservice-connected disabilities, 
rather than a result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19.  In 
determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  


Analysis

Increased Rating

After considering the record, including the above-referenced 
VA examination report dated in March 2004, as well as the 
above-discussed private medical records, the Board finds that 
the service-connected PTSD is shown to have been productive 
of a level impairment that more closely resembled that of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships beginning 
on November 13, 2003.  

A GAF score of 55 was provided on VA examination in March 
2004.  A GAF score of from 51 to 60 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  

The earlier statements from the private examiner reported GAF 
scores of 45 and 40, but physician noted that the veteran was 
only moderately comprised in social and work relationships.  

Thus, this initial period beginning on November 13, 2003, the 
Board finds that an increased rating of 50 percent for the 
service-connected PTSD is for application in this case.  



ORDER

An increased, initial rating of 50 percent for the service-
connected PTSD beginning on November 13, 2003, is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

On review of the medical record beginning in 2005, the Board 
finds that an increase in the symptoms of the service-
connected PTSD is suggested.  

While a 45 GAF score was supplied by the VA fee-basis 
examiner in December 2005, this score seemed to reflect the 
cited examination findings.  A score of 41 to 50 reflect 
serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). none of the 61 to 70 reflect "some 
mild symptoms" (e.g., depressed mood and mild No such 
symptomatology was reported as part of the December 2005 VA 
examination.  

The VA examiner opined that the veteran was mentally capable 
of performing activities of daily living, and able to 
establish and maintain effective work and social 
relationships.  

The Board notes recent GAF scores of 65 rendered by private 
physicians.  In any event, an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Hence, the Board finds the 
various GAF scores reported for this period raise significant 
concerns in determining the current severity of the service-
connected PTSD.  

A review of the medical records associated with the claims 
file also shows that an opinion as to whether the veteran was 
unemployable solely due to a service-connected disabilities 
is not of record.  The Board is mindful of the opinion 
rendered by private physician in May 2005 that the veteran 
was "unemployable."  

In the present case, the evidence is conflicting concerning 
the veteran's level of education.  While he claimed to have 
completed two years of college as part of his TDIU claim, 
references in the record also show that the veteran has 
obtained a Master's degree.  Apparently, the veteran last 
worked in 1999.  He turned 65 years old in 1999.  The 
termination of the veteran's employment appears to be 
retirement-related and not the result of his service-
connected disabilities.  

Accordingly, the Board finds that the veteran should be 
afforded a more current and responsive VA examination in 
order to ascertain the extent of the service-connected PTSD, 
to include whether it precludes the veteran from performing 
substantially gainful employment consistent with his 
educational and work background.  

The veteran also should be afforded an opportunity to present 
addition medical evidence in support of his claim.  

Hence, this matter is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO then should afford the veteran 
a VA examination to ascertain the current 
severity of the service-connected PTSD.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The VA 
examiner in this regard should elicit 
from the veteran and record a complete 
medical history.  

Based on a full review of the case, the 
examiner is requested to render an 
opinion as to whether the veteran 
currently is prevented from securing and 
following substantially gainful 
employment given his education and work 
background due solely to his service-
connected PTSD.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
It is again noted that 38 C.F.R. § 3.317 
is a very detailed regulation requiring 
such a level of specificity.  If any 
deficiencies in the examination report 
are noted, the report should be returned 
to the examiner for completion before any 
readjudication is made.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested 
actions, and any additional development 
deemed warranted, the issues on appeal 
should be reviewed in light of all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


